UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-7571


AWAN HARDY,

                       Plaintiff – Appellant,

          v.

BOOKER, Officer, City of Fredericksburg; TONEY, Officer,
City of Farmville; ARIES, Officer, City of Farmville,

                       Defendants – Appellees,

          and

PIEDMONT REGIONAL JAIL; MEDIKO PC, Piedmont Regional Jail;
DONALD HUNTER, City of Farmville,

                       Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:15-cv-00484-HEH-RCY)


Submitted:    February 16, 2017            Decided:   February 22, 2017


Before GREGORY, Chief Judge,         DUNCAN,     Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Awan Hardy, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Awan    Hardy       seeks     to   appeal     the    district     court’s   order

dismissing       his    42    U.S.C.     §   1983    (2012)      complaint     without

prejudice for failure to serve the defendants.                        This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012),    and    certain      interlocutory        and    collateral       orders,   28

U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-47 (1949).                        Because Hardy

may refile his complaint and serve defendants, we conclude that

the order Hardy seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                         Goode v. Cent.

Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 623 (4th Cir. 2015);

Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d

1064, 1066-67 (4th Cir. 1993).                   Accordingly, we deny leave to

proceed in forma pauperis and dismiss the appeal for lack of

jurisdiction.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this    court      and   argument      would    not   aid   the   decisional

process.



                                                                             DISMISSED




                                             3